      Case 4:19-cv-07549-DMR Document 19 Filed 02/26/20 Page 1 of 6



 1   Conor J. Dale (SBN 274123)
     Atticus Lee (SBN 298002)
 2   JACKSON LEWIS P.C.
     50 California Street, 9th Floor
 3   San Francisco, California 94111-4615
     Telephone: (415) 394-5405
 4   Facsimile: (415) 394-9401
     E-mail: Conor.Dale@jacksonlewis.com
 5   E-mail: Atticus.Lee@jacksonlewis.com
 6   John K. Bennett (Admitted Pro Hac Vice)
     JACKSON LEWIS P.C.
 7   200 Connell Drive, Suite 2000
     Berkeley Heights, New Jersey 07922
 8   Telephone: (908) 795-5129
     Facsimile: (908) 464-2614
 9   E-mail: John.Bennett@jacksonlewis.com
10   Attorneys for Defendants
     WYNDHAM VACATION OWNERSHIP, INC.,
11   WYNDHAM WORLDWIDE CORPORATION,
     and DEREK MILHOLLAND
12

13                              UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   CHRISTOPHER LAPPING,                          Case No. 4:19-cv-07549-DMR

17                Plaintiff,                       JOINT CASE MANAGEMENT
                                                   CONFERENCE STATEMENT
18         v.
                                      Judge:   The Hon. Donna M. Ryu
19   WYNDHAM      VACATION OWNERSHIP, Department: Courtroom 4, 3rd Floor
     WYNDHAM WORLDWIDE CORPORATION, Date:      March 4, 2020
20   DEREK MULHOLLAND, MATTHEW MURO, Time:    1:30 P.M.
     AND DOES 1-50,
21
                  Defendants.
22

23

24

25

26

27

28

                                               1
     JOINT CMC STATEMENT                                      Case No. 4:19-cv-07549-DMR
          Case 4:19-cv-07549-DMR Document 19 Filed 02/26/20 Page 2 of 6



 1                Plaintiff, Christopher Lapping, and Defendants, WYNDHAM VACATION OWNERSHIP,
 2   INC., DEREK MILHOLLAND and MATTHEW MURO, (collectively, the “Parties”) (Note: the
 3   Parties stipulated to the dismissal of WYNDHAM WORLDWIDE CORPORATION in this action
 4   prior to its removal to this Court), respectfully submit the following Joint Case Management
 5   Conference Statement, pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Northern
 6   District Local Rule 16-9(a), the Standing Order for All Judges of the Northern District of California
 7   re: Contents of Joint Case Management Conference Statement, and the Court’s Order scheduling
 8   the Initial Case Management Conference for this matter for March 4, 2020.
 9           I.      JURISDICTION AND SERVICE
10                Plaintiff filed a civil complaint against Defendants in the Superior Court of California,
11   County of San Francisco, on November 19, 2018. Defendants filed a notice of removal removing
12   this action to the United States District Court for the Northern District of California on the basis of
13   diversity jurisdiction on or around November 15, 2019. This Court accordingly has jurisdiction
14   over this lawsuit under 28 U.S.C. sections 28 U.S.C. §§ 1332(a), 1441(a), and 1446.
15          II.      FACTS
16                Defendant WYNDHAM VACATION OWNERSHIP, INC. (“WVO”) hired Plaintiff in
17   2014. Plaintiff’s employment terminated in 2017. Plaintiff alleges that WVO terminated his
18   employment in retaliation for his submitting written concerns to WVO in February 2017. Defendant
19   WVO maintains that it terminated Plaintiff’s employment for legitimate, non-retaliatory reasons,
20   based on the results of an investigation into improper conduct in the workplace. Defendants Muro
21   and Mulholland worked with Plaintiff during his employment with WVO. Plaintiff alleges that
22   Defendants WVO, Milholland and Muro fraudulently induced him to become employed by WVO.
23   Defendants deny these allegations.
24                Defendant WYNDHAM WORLDWIDE CORPORATION was a corporate entity affiliated
25   with WVO that did not employ Plaintiff.1 Plaintiff and Defendants accordingly previously jointly
26   requested that WYNDHAM WORLDWIDE CORPORATION be dismissed from this lawsuit with
27   prejudice. (See case docket doc. no. 1-3 at pgs. 201-202.) However, the lawsuit was removed to
28
     1
         Wyndham Worldwide Corporation is now known as Wyndham Destinations, Inc.
                                                  2
         JOINT CMC STATEMENT                                    Case No. 4:19-cv-07549-DMR
       Case 4:19-cv-07549-DMR Document 19 Filed 02/26/20 Page 3 of 6



 1   this Court before the San Francisco Superior Court could issue an order granting this stipulated
 2   request.
 3       III.     LEGAL ISSUES
 4             Plaintiff alleges five causes of action: (1) wrongful termination in violation of public policy
 5   against WVO; (2) retaliation in violation of California Labor Code § 1102.5 against WVO; (3)
 6   unfair competition in violation of California Business and Professions Code 17200 et seq. against
 7   WVO; (4) fraud against all Defendants; and (5) negligent hiring, retention, and supervision against
 8   WVO.
 9             The elements of each of Plaintiff’s legal claims and the grounds for this action are at issue.
10   Defendants have asserted numerous affirmative defenses which are also at issue.
11       IV.      MOTIONS
12             No motions are currently pending. Defendants may file a motion for summary judgment at
13   the appropriate time.
14        V.      AMENDMENT OF PLEADINGS
15             The operative pleadings are those filed by the parties in the state court action prior to
16   removal. No amendments are anticipated at this time.
17       VI.      EVIDENCE PRESERVATION
18             The Parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored
19   Information (“ESI Guidelines”). Defendants have taken steps to implement evidence preservation
20   protocols. Plaintiff also has taken reasonable steps to preserve evidence potentially relevant to this
21   matter and will continue to comply with their preservation obligations.
22      VII.      DISCLOSURES
23             The Parties engaged in substantial discovery while this action was in the Superior Court of
24   California, County of San Francisco, between November 2018 and November 2019. The Parties
25   will serve initial disclosures to facilitate their ongoing discovery efforts within 30 days of the case
26   management conference.
27     VIII.      DISCOVERY
28             The Parties have engaged in substantial discovery while this action was in state court, and

                                                          3
      JOINT CMC STATEMENT                                                    Case No. 4:19-cv-07549-DMR
       Case 4:19-cv-07549-DMR Document 19 Filed 02/26/20 Page 4 of 6



 1   the Parties will continue with discovery pursuant to the Federal Rules of Civil Procedure until the
 2   close of fact discovery.
 3       IX.       CLASS ACTIONS
 4             This is not a class action.
 5        X.       RELATED CASES
 6             There are no cases related to this matter in the United States District Court for the Northern
 7   District of California. As discussed, this case was removed from the Superior Court of California,
 8   County of San Francisco Case No. CGC-18-571411.
 9       XI.       RELIEF
10             In his complaint, Plaintiff seeks to recover economic, compensatory, and punitive damages
11   and costs including reasonable attorney’s fees. Defendants seek judgment in their favor and an
12   order awarding it all reasonable attorney’s fees and costs incurred in the defense of this action,
13   along with all other relief that the Court deems just and proper.
14      XII.       SETTLEMENT AND ADR
15             The Parties have met and conferred, and request that the Court order the Parties to attend a
16   mandatory settlement conference with a U.S. Magistrate Judge after the close of fact discovery.
17     XIII.       CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
18             The Parties have consented to proceed before U.S. Magistrate Judge Donna M. Ryu.
19     XIV.        OTHER REFERENCES
20             The Parties agree that at this time this case is not suitable for reference to binding arbitration,
21   a special master, or the Judicial Panel on Multidistrict Litigation.
22      XV.        NARROWING OF ISSUES
23             The Parties agree that there is no narrowing of issues at this time.
24     XVI.        EXPEDITED TRIAL PROCEDURE
25             The Parties are not aware of any means to expedite or streamline the process at this time.
26

27

28

                                                            4
      JOINT CMC STATEMENT                                                       Case No. 4:19-cv-07549-DMR
       Case 4:19-cv-07549-DMR Document 19 Filed 02/26/20 Page 5 of 6



 1    XVII.      SCHEDULING
 2          The Parties propose the following schedule:
 3      Deadlines                                   Dates

 4      Initial Disclosures (Rule 26(f))            Within 30 days of the case management
                                                    conference to facilitate the ongoing discovery
 5                                                  process

 6      Non-Expert Discovery Cut-Off                June 5, 2020

 7      Dispositive Motions Filing Deadline         July 3, 2020

 8      Deadline to attend the mandatory            September 18, 2020
        settlement conference
 9
        Expert Disclosure                           October 2, 2020
10
        Rebuttal Expert Disclosures                 October 16, 2020
11
        Expert Discovery Cut-Off                    November 13, 2020
12
        Final Pretrial Conference                   January 6, 2021
13
        Trial                                       February 1, 2021
14

15   XVIII.      TRIAL

16          The Parties estimate that trial can be completed in approximately five (5) trial days.

17     XIX.      DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

18          Defendants have filed a certification regarding non-party interested entities.

19      XX.      PROFESSIONAL CONDUCT

20          Counsel for the Parties have reviewed the Guidelines for Professional Conduct for the

21   Northern District of California.

22          //

23          //

24

25

26

27

28

                                                      5
      JOINT CMC STATEMENT                                                Case No. 4:19-cv-07549-DMR
       Case 4:19-cv-07549-DMR Document 19 Filed 02/26/20 Page 6 of 6



 1     XXI.      OTHER MATTERS
 2            Pursuant to their previously executed stipulation (see case docket doc. no. 1-3 at pgs. 201-
 3   202), the Parties request that the Court enter the parties’ stipulated dismissal of WYNDHAM
 4   WORLDWIDE CORPORATION from this case with prejudice.
 5   Dated: February 26, 2020                                 JACKSON LEWIS P.C.
 6
                                                    By:       /s/Conor J. Dale
 7                                                            Conor J. Dale
                                                              Atticus Lee
 8                                                            Attorneys for Defendants
                                                              WYNDHAM VACATION OWNERSHIP,
 9                                                            INC. and DEREK MILHOLLAND
10
     Dated: February 26, 2020                                 KAUFMAN DOLOWICH VOLUCK
11
                                                    By:       /s/Katherine S. Catlos
12                                                            Katherine S. Catlos
                                                              Attorneys for Defendant
13                                                            MATTHEW MURO
14   Dated: February 26, 2020                                 BRYANT LAW GROUP
15                                                  By:       /s/Edward M. Higginbotham
                                                              Edward M. Higginbotham
16                                                            Attorneys for Plaintiff
                                                              CHRISTOPHER LAPPING
17

18

19   Pursuant to Northern District of California Local Rule 5-1(i)(3), I attest that concurrence in the
     filing of this document has been obtained from each of the signatories to this document.
20
                                                              /S/Conor J. Dale ___________________
21
                                                              4819-2835-7814, v. 1
22

23

24

25

26

27

28

                                                          6
      JOINT CMC STATEMENT                                                        Case No. 4:19-cv-07549-DMR
